Opinion filed August 5,
2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00099-CV 
                                                    __________
 
                             JOHNNY
LYNN EDWARDS, Appellant
                                                             V.
                                  SPECIAL
PROSECUTION UNIT, 
            TEXAS
DEPARTMENT OF CRIMINAL JUSTICE ET AL, Appellees

 
                                   On
Appeal from the 349th District Court
                                                         Anderson
County, Texas
                                                   Trial
Court Cause No. 349-6467
 

 
                                            M
E M O R A N D U M   O P I N I O N
            The
trial court dismissed Johnny Lynn Edwards’s suit as frivolous.  Edwards
appealed.  We dismiss the appeal for want of prosecution.
            Edwards’s
brief was originally due to be filed on or before May 3, 2010.  On our own
motion, this court extended the due date twice.  In our letter dated June 2,
2010, Edwards was notified that failure to file his brief by July 2, 2010,
could result in the dismissal of his appeal for want of prosecution.  There has
been no response to our June 2 letter.
            Therefore, the appeal
is dismissed.
 
August 5, 2010                                                           PER
CURIAM
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.